El Juez Asociado Señor Cóbdova Dávila,
emitió la opinión del tribunal.
Es ésta una acción de filiación ejercitada por Alfredo Negrón para que se le declare Mjo natural del Dr. Eladio María Izquierdo Serrano. Se alega en la demanda que ei Dr. Izquierdo falleció en Morovis, Puerto Rico, el día 10 de octubre de 1931; que el demandante, Alfredo Negrón, nació el día 3 de agosto de 1903, en el pueblo de Toa Alta, Puerto Rico y que es Mjo natural de doña Nicomedes Negrón y del Dr. Eladio María Izquierdo Serrano; que en la época de la concepción y nacimiento del demandante, su madre, doña Nicomedes Negrón, vivía en concubinato con don Eladio María Izquierdo Serrano; que desde la fecha del nacimiento del demandante, el Dr. Izquierdo lo tuvo bajo su amparo y protección, habiéndole llamado “Mjo” en público y en pre-*661sencia de sus amigos y habiendo cnidado de sn alimenta-ción, sostenimiento y edncación y bienestar; qne dnrante la época de la concepción y el nacimiento del demandante sns padres antes mencionados, doña Nieomedes Negrón y don Eladio María Izquierdo Serrano, eran solteros, no habiendo relación de parentesco alguno entre ellos ni ningún otro im-pedimento legal que les impidiera casarse uno con el otro, con dispensa o sin ella.
Admiten los demandados que durante la época de la con-cepción y nacimiento del demandante, doña Nieomedes Negrón y don Eladio María Izquierdo Serrano eran solteros, y que no existía relación de parentesco entre ellos, pero niegan que no existiera impedimento legal que les impidiera contraer matrimonio entre sí, con dispensa o sin ella, o en alguna otra forma, pues durante la fecha a que se refiere la demanda el Dr. Izquierdo era un sacerdote católico, consagrado activa-mente al ejercicio de su ministerio. Se niegan además todos los hechos esenciales de la demanda y se alega que la misma no contiene hechos suficientes para constituir una causa de acción.
La corte inferior dictó sentencia declarando a Alfredo Negrón hijo natural reconocido de Eladio María Izquierdo Serrano, con todos los derechos inherentes a su filiación. El primer error atribuido a la corte inferior consiste en haber desestimado dicho tribunal la excepción previa de falta de causa de acción. Los demandados basan esta excepción en que no se expone ni un solo hecho en la demanda, limitándose el demandante a transcribir las disposiciones del Código Civil Revisado sobre los casos en que un padre está obligado a reconocer a un hijo natural.
Esta es una cuestión decidida ya por este tribunal, resol-viendo excepciones de falta de hechos en acciones de filiación, donde las alegaciones de la demanda han sido más o menos iguales a las que han servido de base a la excepción de los demandados.
.En el caso de Ramos v. Sucesión Cabán, 18 D.P.R. 534, *662se alegó que Juan Tomás Cabán, en sns relaciones amorosas con María Ramos, tuvo al demandante Prudencio Ramos, quien pública y privadamente fue siempre tenido por su padre, Juan Tomás Cabán, como hijo suyo; y que al tiempo de la concepción y nacimiento del demandante, sus referidos padres eran solteros y estaban en aptitud de contraer matri-monio. Refiriéndose a estas alegaciones, dijo la corte:
“Esos hechos constituyen las alegaciones esenciales que es nece-sario establecer en un caso de esta naturaleza. Los diferentes actos ejecutados por el padre, demostrativos del reconocimiento, debían ser y fueron objeto de la prueba durante el juicio, prueba que se practicó además sin la oposición de la parte contraria.”
En el caso de Vega v. Sucesión Vega, 32 D.P.R. 596, se alegó en la demanda que la demandante era hija de Laó Vega y de Venancio Vega, quienes sostuvieron relaciones amorosas, naciendo como consecuencia de ellas la demandante el 25 de julio de 1899; que Venancio Vega visitaba la casa de Laó diaria y públicamente y sostenía sus gastos; que desde el nacimiento de la demandante su padre la tuvo bajo su amparo, la sostuvo, la llamó hija suya en público y en presencia de sus amigos, realizando con ella actos de padre para con su hija, no interrumpidos durante toda su vida, y que durante la concepción y alumbramiento de la demandante, sus padres eran solteros y estaban en condiciones de contraer matrimonio. Esta corte dijo que, aunque en realidad la demanda pudo ser más específica, no cabía concluir que dejara de alegar hechos suficientes tendentes a establecer el estado de hija natural reconocida. Lo mismo decimos en el presente caso, debiendo añadir que los diferentes actos ejecu-tados por el padre y por su familia, demostrativos del reco-nocimiento, fueron objeto de prueba durante el juicio, sin oposición de los demandados. Debe desestimarse el primer error.
Se alega en segundo término que la corte cometió manifiesto error y actuó movida por prejuicio y parcialidad en la apreciación del testimonio de los testigos, dándoles *663credibilidad a pesar de la forma inconsistente en qne decla-raron y calificando de actos de reconocimiento los declarados por dichos testigos como realizados por el snpnesto padre natural, sin qne la prneba referente a estos actos demuestre una intención clara y expresa de reconocimiento, ni sea dicha prueba vigorosa y convincente. Se alega que los actos cali-ficados erróneamente por el juez, con pasión y prejuicio, como significativos de reconocimiento, consisten primordial-mente en que el supuesto padre natural llamara algunas-veces “hijo” al demandante y en ciertos actos"de ayuda que de acuerdo con las circunstancias de este caso no pueden considerarse sino como demostraciones de interés y de gene-rosidad, ajenas a todo reconocimiento.
La corte inferior, en sus conclusiones de hecho, se expresa así con respecto a la prueba testifical aportada por la parte demandante:
“Aparece de la prueba practicada por el demandante que en el año 1903 Nicomedes Negrón era una mucama de doña Manuela Serrano, madre del doctor Eladio Izquierdo y Serrano, en el pueblo de Toa Alta, que el doctor Izquierdo era entonces sacerdote católico y residía en su parroquia de Toa Baja; que él iba dos veces todas las semanas a Toa Alta a visitar a su señora madre, pernoctando en ese bogar; que durante sus estadas en casa de doña Manuela él sostuvo relaciones carnales con la citada Nicomedes Negrón, quedando ésta embarazada o encinta; que doña Manuela Serrano, al observar- el estado grávido de la Negrón, la requirió para que la informara de quién estaba encinta y ésta le manifestó que de su hijo, y eso motivó la salida de la Negrón de la casa de doña Manuela; que el doctor Izquierdo alquiló una casa propiedad de Elvira Martínez, ubicada en la calle de los Mangoes de Toa Alta, y allí llevó a vivir a Nicomedes Negrón, visitándola todas las tardes, quedándose allí a dormir du-rante las noches regresando por las mañanas a Toa Baja; que el doctor Izquierdo sufragaba todos los gastos de manutención; que en ese estado de cosas Nicomedes Negrón dió a luz el 16 de diciembre de 1903 un niño varón al que se le puso el nombre de Alfredo y fué inscrito en el Registro Civil como hijo natural de la Negrón; que el doctor Izquierdo cubría todas las atenciones de la Negrón y del niño nacido; que cuarenta días después de nacido este niño el doctor Izquierdo envió a Nicomedes Negrón con el niño a casa del padre de la *664primera, que residía en el campo, le dió una vaca p'arida para la ali-mentación del niño y le dijo que más tarde le entregase el niño a doña Manuela Serrano para su cuido; que teniendo el niño dos años de edad fué entregado a doña Manuela Serrano con quien vivió Rasta que fué un joven; que durante esos dos años todos los gastos y ma-nutención del niño fueron sufragados por el doctor Izquierdo; que cuando el niño estuv’o en poder de doña Manuela, el doctor Izquierdo marchó a estudiar a Estados Unidos a cursar otros estudios y í'egresó teniendo ya Alfredo diez o doce años, desde cuyo momento continuó atendiendo personalmente a todas las necesidades del menor, j le llamaba pública y privadamente hijo; que en 1925 Alfredo casó y el doctor Izquierdo arrendó una finca para que Alfredo residiera en ella y la explotara en su propio beneficio; y así ocurrió que allí iba a visitarle el doctor Izquierdo y en presencia de testigos llamaba a Alfredo ‘su hijo’; que con motivo de que los negocios en la finca no tuvieron éxito, él le mandó entonces a Santo Domingo, dándole dinero para el viaje, de donde regresó Alfredo con motivo del ciclón, recibiendo la ayuda inmediata del doctor Izquierdo; y que en cierta ocasión 'ambos vivieron juntos en Cataño, en í’elaciones de padre e hijo.
“Todos estos hechos aparecen de las declaraciones de Nicomedes Negrón, Pedro Rivera, Carlos Rivera, Cándido Santiago, Simplicio Santiago, Angel Ortega y Alfredo Negrón, con minuciosos detalles, y exposición de circunstancias. No fueron controvertidos en forma alguna. Se presume que todo testigo dice la verdad. Esta presun-ción puede ser destruida o rechazada por su manera de declarar, por el carácter de su testimonio, por evidencia que afecte a su integridad, motivos o por evidencia contradictoria. Nada hay que tienda a des-truir esa presunción.
“La única prueba ofrecida por los demandados es una. tendente a establecer el hecho no negado por el demandante y por el contrario aceptado de que el doctor Izquierdo en la época a que se refiere lo de la concepción y nacimiento del niño era un sacerdote católico.”
Los demandados arguyen que la prueba presentada en este caso no demostró que el Dr. Eladio María Izquierdo tuviese la intención de reconocer, y que reconociera como hijo natural suyo, a Alfredo Negrón. Se añade que de acuerdo con la jurisprudencia no basta que una persona realice algunos o muchos actos de benevolencia, cariño, pro-tección e interés respecto de otra para que se pueda afirmar *665un reconocimiento de paternidad, qne es nna cosa de snyo tan grave y de tal trascendencia para la paz, el orden y la economía de la familia.
El artícnlo 189 del Código Civil Eevisado, en vigor cnando nació el demandante, dice en lo pertinente lo qne signe:
“El padre está obligado a reconocer al Rijo ilegítimo en los casos siguientes:

if?

“2. Cuando pública o privadamente le tenga por Rijo suyo o le' Raya llamado tal en conversación o se ocupe de su educación y soste-nimiento.
“3. Cuando la madre fué conocida viviendo en concubinato con el padre al tiempo del embarazo o nacimiento del Rijo, o cuando éste Raya nacido llevando sus padres relaciones amorosas.”
La corte inferior descarta el concubinato por no haber sido probado y dicta su sentencia basándose en el inciso segundo del artículo anteriormente copiado. Las conclu-siones del tribunal sentenciador han quedado establecidas por una prueba clara y abundante. “Desde el día que Alfredo Negrón nació,” dice la corte inferior, “su padre se encargó de establecer su estado legal, teniéndole pública y privada-mente por hijo suyo, y llamándole tal en sus conversaciones y ocupándose de su sostenimiento.” “Estos actos,” conti-núa diciendo la corte, “más que aislados, constituyen una se-rie ininterrumpida de relaciones entre padre e hijo. Guando eso se prueba, puede obtenerse la declaración de hijo natural.”
Los demandados en su alegato analizan la evidencia apor-tada y tratan de desacreditar el testimonio de los testigos. Esta prueba no fué controvertida. La corte inferior declara que es convincente, y nosotros así lo creemos. Los actos realizados por el Dr. Izquierdo bastan por sí solos para dejar establecidas las alegaciones de la demanda. A estos actos hay que añadir la conducta para con el demandante de la madre del Dr. Izquierdo, acogiéndolo en su hogar, donde vivió; hasta que se hizo hombre. Hemos examinado la prueba *666en todos sus detalles y podemos decir que todas y cada una de las conclusiones de hecho del juez sentenciador están justificadas por esa prueba, la cual ha sido apreciada con acierto y serenidad, y no con parcialidad y prejuicio, como alegan los demandados. Puede que algún testigo haya in-currido en exageraciones; pero la prueba en conjunto nos da la sensación de la verdad y resulta convincente, como afirma la corte inferior.
Se alega en último término que la corte erró al declarar que el demandante reunía las condiciones exigidas por la ley vigente en la época de su nacimiento, para ser considerado como hijo natural, capaz de ser objeto de un reconocimiento, pues teniendo en cuenta el carácter sacerdotal del supuesto padre putativo, y siendo el matrimonio una institución procedente de un contrato, tal contrato sería completamente nulo, de acuerdo con las leyes vigentes.
Arguyen los demandados en su alegato, por conducto de su abogado, que con anterioridad a la aprobación del Código Civil Bevisado, existía la prohibición a las personas ligadas, por solemne voto de castidad religiosa para contraer matri-monio, y dicen:
“Con el advenimiento de las instituciones angloamericanas, el Có-digo Civ'il Revisado dej'a fuera esa prohibición, pero lo que no ha po-dido eliminar del espíritu puertorriqueño, de la creencia y de la tra-dición de la sociedad puertorriqueña, que es enteramente católica, es el postulado de moral pública (public policy) de que un sacerdote ca-tólico, por la esencia de su sagrado ministerio y por la solemnidad de sus votos de castidad, no puede en modo alguno contraer matrimonio al menos mientras esté en el activo ejercicio de su ministerio.
“Y este último aspecto de la cuestión plantea un problema inte-resante dentro del derecho civil. De acuerdo con el código el matri-monio es una institución civil que procede de un contrato y de acuerdo con el propio código^ no puede celebrarse un contrato válido que ofenda y contravenga las costumbres y la moral pública y si la moral pública en nuestra sociedad está opuesta al matrimonio de los sa-cerdotes católicos, mirada esta cuestión desde el punto de vista de los contratos, podría sostenerse que el contrato matrimonial de un *667sacerdote en el activo ejercicio de su ministerio, quebranta la moral publica y sería nulo.”
Resolviendo la cuestión planteada por los demandados, dice el Juez Samalea Iglesias en sn relación' del caso y opinión:
“Los razonamientos de la parte, que merecen nuestros más pro-fundos respetos, no pueden, a la bora de decidir la cuestión envuelta en este caso que ba de serlo necesariamente a la- luz de nuestros preceptos estatutarios, desviar las claras consecuencias de un estado civil que tiene sanción, reconocimiento y amparo taxativos en la ley.
“Esta no habla de que sea un impedimento legal para contraer matrimonio los votos religiosos que baya contraído una persona; y ese silencio de la ley civil no podemos nosotros suplirlo incorporando al precepto una adecuada disposición. Aquí un viejo aforismo legal toma cuerpo y se manifiesta: ‘Expressio wvms est exclusio alierius.’ Hasta 1902 era imposible el casamiento de un profeso en religión, porque así lo estatuía la ley; pero desde la promulgación del Código Civil Revisado, nada bay que lo probiba, por lo que un bijo nacido fuera de matrimonio, no obstante tener uno de sus padres la condi-ción de profeso, puede aspirar a la legitimación. El concepto de bijo espúreo por sacrilego desapareció de nuestras instituciones jurídicas al impulso de las ideas reinantes en las modernas legislaciones. Aquella nomenclatura tiene hoy, para nosotros, el solo recuerdo de las cosas que fueron. El clérigo regular, el que se liga a la Iglesia con los tres votos solemnes de pobreza, obediencia y castidad, no está impedido por nuestras leyes de contraer matrimonio. Esto podrá estar en pugna con los cánones de la Iglesia Católica, pero no con nuestras leyes. El único motivo que puede inducir a rechazar este medio procede, por tanto, de otro orden de consideraciones que el de puro derecho civil puertorriqueño. Faltará a sus deberes el sacerdote que prescindiendo de las disposiciones de la Iglesia huye de su voto de castidad y procrea un bijo, pero no consienten nuestros principios de derecho civil que tal falta pueda por sí anular el derecho del bijo a reclamar su legitimación y permitir que se desate el vínculo.
“En ausencia de algún principio de derecho constitucional o esta-tutario de política pública, o parecido, las partes pueden celebrar los contratos que tuvieren a bien. Clauasells v. Comercial, 37 D.P.R. 117. La sucesión demandada ataca la libertad de los padres del deman-dante para efectuar un contrato matrimonial por razón de los votos *668religiosos del padre, fundándose en principios filosóficos de 'política pública y moralidad, e invoca para ello el art. 1222 del Cód. Civil.
. “Es cierto que el citado artículo prohíbe que en los contratos se estipulen pactos, cláusulas y condiciones que sean contrarias a las leyes, a la moral o 'al orden público. Pero no vemos razón legal alguna para que deje de ser lícito, por lo que respecta a la moral y al orden público, un contrato matrimonial entre partes de las cuales una es profesa en religión. Tal pacto no reúne ninguno de los caracteres a que se refiere el artículo citado. La ley, al hacer relación a la moral, lo hace refiriéndose a aquellos principios o preceptos morales no dis-cutibles y sí generalmente admitidos. Estos, por lo común, no con-ciernen 'al orden jurídico sino al fuero público o al respeto humano. Y el orden público a que alude la ley es aquel que representa el interés público, social y de ley en el derecho privado.
“Nos damos perfecta cuenta de la solemnidad de una promesa como la hecha a la Iglesia por aquellos Varones que son investidos con los atributos sacerdotales, más ello no puede lograr impedir el recono-cimiento por los tribunales de justicia de las consecuencias naturales y probables de sus actos . . . .”

Debe confirmarse la sentencia apelada.